Name: Council Regulation (EEC) No 2109/85 of 25 July 1985 imposing a definitive anti-dumping duty on imports of certain kinds of polystyrene sheet originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 85 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2109/85 of 25 July 1985 imposing a definitive anti-dumping duty on imports of certain kinds of polysty ­ rene sheet originating in Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee established by the above Regulation, Whereas : A. Provisional measures ( 1 ) Commission Regulation (EEC) No 909/85 (2) imposed a provisional anti-dumping duty on imports of certain kinds of polystyrene sheet originating in Spain . The investigation carried out has shown that the thickness of these sheets usually varied between 0,7 and 1,3 mm. These sheets constitute like products, similar to sheets produced in the Community. B. Subsequent proceeding (2) Following the imposition of the provisional anti ­ dumping duty, a Spanish exporter, other than the two previously identified and known to be concerned, came forward. This exporter, Plasticos Celulosicos SA (Barcelona), presented in writing its point of view on the duty in question and requested that its case be reconsidered. (3) Since Plasticos Celulosicos SA did not come forward within the time limit laid down when the notice of initiation of the proceeding was published (3) it has not been possible to take into consideration the information presented by this exporter. (4) The two main exporters concerned by the procee ­ ding, i.e. Coexpan SA and Envases del Valles SA, asked to be informed of the essential facts and considerations on the basis of which the Commission intended to recommend definitive measures. This request was granted. (5) The Council has examined the Commission's provisional conclusions as set out in Regulation (EEC) No 909/85. C. Normal value (6) Normal value has been established on the basis of the comparable prices actually paid or payable in the ordinary course of trade for like products intended for consumption on the Spanish market. It was calculated by means of weighted, monthly averages . D. Export price (7) Export prices have been calculated on the basis of prices actually paid or payable for products sold for export to the Community. E. Dumping (8) The Council , having noted that no extra evidence of dumping has been received since the pro ­ visional duty was imposed and that the results of the investigation have not been contested, confirms the conclusions of the Commission set out in recitals 9 to 12 of Regulation (EEC) No 909/85 and notes definitively that large-scale dumping practices exist. F. Injury (9) With regard to the injury caused to Community industry by exports which have been the subject (') OJ No L 201 , 30 . 7. 1984, p . 1 . (2) OJ No L 97, 4. 4. 1985, p . 30 . (3) OJ No C 205, 4. 8 . 1984, p. 10 . No L 198/2 Official Journal of the European Communities 30. 7. 85 dumping margins established, should be suffi ­ cient to remove the injury being caused to the Community industry by Spanish imports, bearing in mind the price level necessary to ensure that the complainant producers are no longer selling at a loss and are able to make a reasonable profit. J. Collection of provisional duty ( 13) The amounts deposited as security in connection with the provisional anti-dumping duty must therefore be collected in full  HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of extruded white, bicoloured or translucent polystyrene sheet, put up in rolls, of a thickness of between 0,7 and 1,3 mm originating in Spain, falling within subheading ex 39.02 C VI b) of the Common Customs Tariff (corresponding to NIMEXE code ex 39.02-38), 2 . The amount of the duty shall be equal to 1 5,9 % of the net free-at-Community-frontier price before duty, except for exports of products of the firm Envases Del Valles, for which the duty shall be 12,4 % . The free-at-Community-frontier prices shall be net prices where the conditions of sale stipulate that payment must be made within 30 days of the date of dispatch ; they shall be increased or reduced by 1 % for each month by which this period is shortened or lengthened. 3 . The provisions in force concerning customs duties shall apply to this duty. Article 2 The amounts secured by way of provisional anti ­ dumping duty pursuant to Regulation (EEC) No 909/85 shall be collected definitively. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. of dumping, the Council notes, on the basis of information resulting from the investigation, a substantial increase in imports into the Com ­ munity of polystyrene sheets originating in Spain, an increase in the share of the Community market taken up by such imports, price under ­ cutting as compared with Community prices, resulting in pressure on Community prices, and stagnation of Community sales as compared with imports . The Council , having noted that no further infor ­ mation regarding injury has been communicated since the provisional duty was imposed, therefore confirms the conclusions of the Commission as set out in recitals 13 to 17 of Regulation (EEC) No 909/85. G. Undertakings ( 10) After the two main exporters concerned by the proceeding, Coexpan SA and Envases del Valles SA, had been informed that the results of the preliminary investigation had been confirmed, they raised the possibility of offering a price undertaking or an undertaking on quantities . The Council shares the Commission's opinion that, regardless of other considerations, the two formulae for undertakings put forward are not appropriate to these case in point. H. Community interest ( 11 ) Bearing in mind the foregoing, the Council takes the view that it is in the Community's interest to introduce a definitive anti-dumping duty on the import of polystrene sheet originating in Spain . The Council thus confirms the conclusions of the Commission as set out in recitals 18 to 20 of Regulation (EEC) No 909/85. I. Definitive duty ( 12) In the light of the foregoing conclusions, the amount of the definitive anti-dumping duty must be equal to that of the provisional anti-dumping duty. A definitive anti-dumping duty of 12,4 % on exports by Envases del Valles and 15,9 % on exports by Coexpan or other Spanish exporters, even though these figures are lower than the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1985. For the Council The President J. POOS